
	
		II
		110th CONGRESS
		1st Session
		S. 1571
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Ms. Snowe (for herself,
			 Mr. Bingaman, Mr. Hagel, and Mr. Nelson
			 of Nebraska) introduced the following bill; which was read twice
			 and referred to the Committee on
			 Commerce, Science, and Transportation
		
		A BILL
		To reform the essential air service
		  program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Aviation Improvement
			 Act.
		2.Repeal of essential air service local
			 participation program
			(a)In generalSubchapter II of chapter 417 of title 49,
			 United States Code, is amended by striking section 41747, and such title 49
			 shall be applied as if such section 41747 had not been enacted.
			(b)Clerical amendmentThe analysis for chapter 417 of title 49,
			 United States Code, is amended by striking the item relating to section
			 41747.
			3.Per passenger subsidy for essential air
			 service
			(a)In generalSection 41742 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Per passenger subsidy cap
						(1)In generalThe Secretary of Transportation may not
				provide compensation to an air carrier to provide air transportation under this
				subchapter to an otherwise eligible place in the 48 contiguous States if the
				eligible place—
							(A)is located fewer than 70 highway miles from
				the nearest large or medium hub airport; or
							(B)is fewer than 210 miles from the nearest
				large or medium hub airport and requires a per passenger subsidy in excess of
				the dollar amount described in paragraph (2).
							(2)Dollar amount of per passenger
				subsidy
							(A)In generalThe dollar amount described in this
				paragraph is—
								(i)for calendar year 2008, $200; and
								(ii)for each calendar year after calendar year
				2008, $200 increased by an amount equal to—
									(I)$200, multiplied by
									(II)the percentage (if any) by which the CPI
				for the preceding calendar year exceeds the CPI for calendar year 2007.
									(B)RoundingAny increase under subparagraph (A)(ii)
				shall be rounded to the nearest dollar.
							(3)DefinitionsIn this subsection:
							(A)CPI for the preceding calendar
				yearThe term CPI for
				the preceding calendar year means the average of the Consumer Price
				Index as of the close of the 12-month period ending on August 31 of such
				calendar year.
							(B)Consumer Price IndexThe term Consumer Price Index
				means the last Consumer Price Index for all-urban consumers published by the
				Department of
				Labor.
							.
			(b)Per passenger subsidy definedSection 41731(a) of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(3)per passenger subsidy
				means—
						(A)the total compensation provided by the
				Secretary of Transportation to an air carrier under this subchapter that is
				necessary for the air carrier to provide air transportation to an eligible
				place, divided by
						(B)the total number of passengers using such
				air
				transportation.
						.
			(c)Conforming repealSection 332 of the Department of
			 Transportation and Related Agencies Appropriations Act, 2000 (Public Law
			 106–69; 49 U.S.C. 41731 note) is repealed.
			4.Communities above per passenger subsidy
			 cap
			(a)In generalSubchapter II of chapter 417 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					41749.Essential air service for eligible places
				above per passenger subsidy cap
						(a)ProposalsA State or local government may submit a
				proposal to the Secretary of Transportation for compensation for an air carrier
				to provide air transportation to a place described in subsection (b).
						(b)Place describedA place described in this subsection is a
				place—
							(1)that is otherwise an eligible place;
				and
							(2)for which the per passenger subsidy exceeds
				the dollar amount allowable under section 41742(c).
							(c)DecisionsNot later than 90 days after receiving a
				proposal under subsection (a) for compensation for an air carrier to provide
				air transportation to a place described in subsection (b), the Secretary
				shall—
							(1)decide whether to provide compensation for
				the air carrier to provide air transportation to the place; and
							(2)approve the proposal if the State or local
				government or a person is willing and able to pay the difference
				between—
								(A)the per passenger subsidy; and
								(B)the dollar amount allowable for such
				subsidy under section 41742(c).
								(d)Compensation payments
							(1)In generalThe Secretary shall pay compensation under
				this section at such time and in such manner as the Secretary determines is
				appropriate.
							(2)Duration of paymentsThe Secretary shall continue to pay
				compensation under this section only as long as—
								(A)the State or local government or person
				agreeing to pay compensation under subsection (c)(2) continues to pay such
				compensation; and
								(B)the Secretary decides the compensation is
				necessary to maintain air transportation to the place.
								(e)Review
							(1)In generalThe Secretary shall periodically review the
				type and level of air service provided under this section.
							(2)ConsultationThe Secretary may make appropriate
				adjustments in the type and level of air service to a place under this section
				based on the review under paragraph (1) and consultation with the affected
				community and the State or local government or person agreeing to pay
				compensation under subsection (c)(2).
							(f)Ending, suspending, and reducing air
				transportationAn air carrier
				providing air transportation to a place under this section may end, suspend, or
				reduce such air transportation if, not later than 30 days before ending,
				suspending, or reducing such air transportation, the air carrier provides
				notice of the intent of the air carrier to end, suspend, or reduce such air
				transportation to—
							(1)the Secretary;
							(2)the affected community; and
							(3)the State or local government or person
				agreeing to pay compensation under subsection
				(c)(2).
							.
			(b)Clerical amendmentThe analysis for chapter 417 of title 49,
			 United States Code, is amended by adding after the item relating to section
			 41748 the following new item:
				
					
						41749. Essential air service
				for eligible places above per passenger subsidy
				cap.
					
					.
			5.Preferred essential air service
			(a)In generalSubchapter II of chapter 417 of title 49,
			 United States Code, as amended by section 4, is further amended by adding after
			 section 41749 the following:
				
					41750.Preferred essential air service
						(a)ProposalsA State or local government may submit a
				proposal to the Secretary of Transportation for compensation for a preferred
				air carrier described in subsection (b) to provide air transportation to an
				eligible place.
						(b)Preferred air carrier
				describedA preferred air
				carrier described in this subsection is an air carrier that—
							(1)submits an application under section
				41733(c) to provide air transportation to an eligible place;
							(2)is not the air carrier that submits the
				lowest cost bid to provide air transportation to the eligible place; and
							(3)is an air carrier that the affected
				community prefers to provide air transportation to the eligible place instead
				of the air carrier that submits the lowest cost bid.
							(c)DecisionsNot later than 90 days after receiving a
				proposal under subsection (a) for compensation for a preferred air carrier
				described in subsection (b) to provide air transportation to an eligible place,
				the Secretary shall—
							(1)decide whether to provide compensation for
				the preferred air carrier to provide air transportation to the eligible place;
				and
							(2)approve the proposal if the State or local
				government or a person is willing and able to pay the difference
				between—
								(A)the rate of compensation the Secretary
				would provide to the air carrier that submits the lowest cost bid to provide
				air transportation to the eligible place; and
								(B)the rate of compensation the preferred air
				carrier estimates to be necessary to provide air transportation to the eligible
				place.
								(d)Compensation payments
							(1)In generalThe Secretary shall pay compensation under
				this section at such time and in such manner as the Secretary determines is
				appropriate.
							(2)Duration of paymentsThe Secretary shall continue to pay
				compensation under this section only as long as—
								(A)the State or local government or person
				agreeing to pay compensation under subsection (c)(2) continues to pay such
				compensation; and
								(B)the Secretary decides the compensation is
				necessary to maintain air transportation to the eligible place.
								(e)Review
							(1)In generalThe Secretary shall periodically review the
				type and level of air service provided under this section.
							(2)ConsultationThe Secretary may make appropriate
				adjustments in the type and level of air service to an eligible place under
				this section based on the review under paragraph (1) and consultation with the
				affected community and the State or local government or person agreeing to pay
				compensation under subsection (c)(2).
							(f)Ending, suspending, and reducing air
				transportationA preferred
				air carrier providing air transportation to an eligible place under this
				section may end, suspend, or reduce such air transportation if, not later than
				30 days before ending, suspending, or reducing such air transportation, the
				preferred air carrier provides notice of the intent of the preferred air
				carrier to end, suspend, or reduce such air transportation to—
							(1)the Secretary;
							(2)the affected community; and
							(3)the State or local government or person
				agreeing to pay compensation under subsection
				(c)(2).
							.
			(b)Clerical amendmentThe analysis for chapter 417 of title 49,
			 United States Code, as amended by section 4, is further amended by adding after
			 the item relating to section 41749 the following new item:
				
					
						41750. Preferred essential air
				service.
					
					.
			6.Restoration of eligibility to a place
			 determined by the Secretary to be ineligible for subsidized essential air
			 serviceSection 41733 of title
			 49, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(f)Restoration of eligibility for subsidized
				essential air service
					(1)In generalIf the Secretary of Transportation
				terminates the eligibility of an otherwise eligible place to receive basic
				essential air service by an air carrier for compensation under subsection (c),
				a State or local government may submit to the Secretary a proposal for
				restoring such eligibility.
					(2)Determination by SecretaryIf the per passenger subsidy required by
				the proposal submitted by a State or local government under paragraph (1) does
				not exceed the per passenger subsidy cap provided under section 41742(c), the
				Secretary shall issue an order restoring the eligibility of the otherwise
				eligible place to receive basic essential air service by an air carrier for
				compensation under subsection
				(c).
					.
		7.Calculation of highway mileage to medium
			 and large hub airports
			(a)In generalSection 41731 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(c)Calculation of highway mileage to medium
				and large hub airports
						(1)In generalIn any determination under this subchapter
				of compensation or eligibility for compensation for essential air service based
				on the highway mileage of an eligible place from the nearest medium hub airport
				or large hub airport, the highway mileage shall be that of the most commonly
				used route, as identified under paragraph (2).
						(2)Most commonly used routeThe Secretary of Transportation shall
				identify the most commonly used route between an eligible place and the nearest
				medium hub airport or large hub airport by—
							(A)consulting with the Governor or a designee
				of the Governor in the State in which the eligible place is located; and
							(B)considering the certification of the
				Governor or a designee of the Governor as to the most commonly used
				route.
							(3)ApplicabilityThis subsection shall apply only to
				eligible places in the 48 contiguous States and the District of
				Columbia.
						.
			(b)Conforming amendmentSection 409 of Vision 100—Century of
			 Aviation Reauthorization Act (Public Law 108–176; 49 U.S.C. 41731 note) is
			 repealed.
			8.Office of Rural Aviation
			(a)EstablishmentThere is established within the Office of
			 the Secretary of Transportation the Office of Rural Aviation (referred to in
			 this section as the Office).
			(b)FunctionsThe functions of the Office are—
				(1)to develop a uniform 4-year contract for
			 air carriers providing essential air service to communities under subchapter II
			 of chapter 417 of title 49, United States Code;
				(2)to develop a mechanism for comparing
			 applications submitted by air carriers under section 41733(c) to provide
			 essential air service to communities, including comparing—
					(A)estimates from air carriers on—
						(i)the cost of providing essential air
			 service; and
						(ii)the revenues air carriers expect to receive
			 when providing essential air service; and
						(B)estimated schedules for air transportation;
			 and
					(3)to select an air carrier from among air
			 carriers applying to provide essential air service, based on the criteria
			 described in paragraph (2).
				9.Extension of authority to make agreements
			 under the essential air service programSection 41743(e)(2) of title 49, United
			 States Code, is amended by striking 2008 and inserting
			 2011.
		10.Adjustments to compensation for
			 significantly increased costsSection 41737 of title 49, United States
			 Code, is amended—
			(1)in subsection (a)(1)—
				(A)in subparagraph (B), by striking ;
			 and and inserting a semicolon;
				(B)in subparagraph (C), by striking the period
			 and inserting ; and; and
				(C)by adding at the end the following:
					
						(D)provide for an adjustment in compensation
				to account for significant increases in fuel costs, in accordance with
				subsection (e).
						;
				and
				(2)in subsection (e)—
				(A)in paragraph (1), by striking
			 may and inserting shall; and
				(B)in paragraph (2), by striking
			 may and inserting shall.
				11.Charter air carrier passenger
			 boardingsNotwithstanding any
			 other provision of law, the Secretary of Transportation shall treat passenger
			 boardings on aircraft operated by charter air carriers at airports receiving
			 essential air service under subchapter II of chapter 417 of title 49, United
			 States Code, as passenger boardings for purposes of section 47114(c)(1)(E) of
			 such title.
		12.Authorization of appropriations for
			 essential air service
			(a)Adjustment to authorization of
			 appropriationsSection 41742
			 of title 49, United States Code, is amended—
				(1)in subsection (a)(2), by striking
			 $77,000,000 and inserting $33,000,000; and
				(2)in subsection (b), by striking
			 Notwithstanding section 47114 and all that follows.
				(b)Funds from Airport and Airway Trust
			 FundSection 41737(d)(2) of
			 title 49, United States Code, is amended to read as follows:
				
					(2)In addition to amounts authorized to be
				appropriated under section 41742(a), not more than $50,000,000 shall be
				available to the Secretary out of the Fund for each of the fiscal years 2008
				through 2011 to incur obligations under this section. Amounts made available
				under this section remain available until
				expended.
					.
			
